--------------------------------------------------------------------------------

Exhibit 10.1



WAIVER AND LOAN MODIFICATION AGREEMENT


This Waiver and Loan Modification Agreement (“Agreement”) is made and entered
into as of the 14th day of August, 2012 by and between GIBRALTAR BUSINESS
CAPITAL, LLC, a Delaware limited liability company (“Lender”) and CHROMCRAFT
REVINGTON, INC., a Delaware corporation (“Borrower”).


RECITALS:


WHEREAS, pursuant to a Loan and Security Agreement dated as of April 20, 2012
executed by and between Lender and Borrower (“Loan Agreement”), Lender agreed to
make the Revolving Loans to the Borrower; and


WHEREAS, the Revolving Loans are evidenced by the Revolving Note dated April 20,
2012 from Borrower, as maker, to Lender, as payee in the original principal
amount of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00); and


WHEREAS, Borrower has requested that Lender waive a certain covenant violation
under the Loan Agreement and Lender is willing to agree to such waiver subject
to amending the Loan Agreement in the manner hereinafter set forth; and


WHEREAS, Borrower and Lender now desire to amend the Loan Agreement in the
manner hereinafter set forth.


AGREEMENTS:


NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, it is agreed as follows:


1.             Defined Terms.  Except as specifically defined in this Agreement,
all capitalized terms used herein and in the foregoing recitals shall have the
meanings ascribed therefor in the Loan Agreement.


2.             Recitals.  The foregoing recitals are hereby incorporated into
this Agreement as if fully set forth herein.


3.             Waiver.  Borrower has requested that Lender waive the following
covenant violation under the Loan Agreement:


Borrower’s failure to satisfy the Net Income covenant set forth in Section 10.1
and Exhibit C of the Loan Agreement for the six (6) month period ending June 30,
2012.
 
 
 

--------------------------------------------------------------------------------

 


Subject to Borrower’s execution of this Agreement and satisfaction of all
conditions contained herein, Lender hereby grants to Borrower a waiver of the
aforementioned covenant violation (the “Waiver”).  The Waiver set forth herein
is effective solely for the purpose set forth herein and shall be limited
precisely as written and shall not be deemed to be a consent to any amendment,
waiver, modification of, or non-compliance with, any other term or condition of
the Loan Agreement or the Loan Documents as amended hereby or otherwise
prejudice any right or remedy which the Lender may now have or may have in the
future in connection with the Loan Agreement or the Loan Documents.


4.             Revolving Loan Interest.  The first sentence in Section 2.1(b) of
the Loan Agreement is hereby deleted and the following is inserted in its place:


Except as otherwise provided in this Section 2.1(b), the principal amount of the
Revolving Loans outstanding from time to time shall bear interest at the greater
of (i) the Prime Rate plus six and one-quarter percent (6.25%) or (ii) nine and
one-half percent (9.50%) per annum.


5.             EBITDA.  Exhibit C of the Loan Agreement captioned “Financial
Covenants” is hereby deleted and Exhibit C attached hereto and made a part
hereof is inserted in its place.


6.             Additional Loan Expenses.  Borrower hereby agrees to pay all
expenses, charges, costs and fees relating to this Agreement, including, without
limitation,  Lender’s reasonable attorneys’ fees in connection with the
documentation and negotiation of this Agreement, and all other expenses,
charges, costs and fees referred to or necessitated by the terms of this
Agreement (collectively, the “Additional Loan Expenses”).  In the event the
Additional Loan Expenses are not paid to Lender within five (5) days after the
written demand therefore by Lender, such failure shall be deemed an Event of
Default and the Additional Loan Expenses shall bear interest from the date so
incurred until paid at the Default Rate.


7.             Representations and Warranties.  Borrower represents and warrants
to Lender that:


(a)           it has full power and authority to execute and deliver this
Agreement;


(b)           upon the execution and delivery of this Agreement, it shall be
valid, binding and enforceable upon Borrower in accordance with its terms;


(c)           the execution and delivery of this Agreement does not and will not
contravene, conflict with, violate or constitute a default under any agreement
or any applicable law, rule, regulation, judgment, decree or order, or any
agreement, indenture or instrument to which Borrower is a party or by which
Borrower is bound;


(d)           except as specifically waived in writing by Lender, no Event of
Default has occurred and no condition exists which, with the giving of notice
and/or the passage of time, would constitute an Event of Default;
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           there are no defenses to the enforcement of the Loan Documents as
modified hereby; and


(f)           except for the Assignment, there is not any condition, event or
circumstance existing, or any litigation, arbitration, governmental or
administrative proceedings, actions, examinations, claims or demands pending, or
to the best of Borrower’s knowledge threatened, affecting Borrower or which
could prevent Borrower from complying with or performing its obligations under
the Loan Documents, as amended by this Agreement, within the time limit set
forth therein for such compliance or performance, and no basis for any such
matter exists.


8.             Consent and Affirmation.  Borrower, by its execution of this
Agreement, reaffirms all of its obligations and liabilities to Lender under the
Loan Documents, including, but not limited to, the repayment in full of all
principal, interest, fees and costs due Lender under the Loan, as amended by
this Agreement.


9.             Amendment and Reaffirmation of All Loan Documents.  Except as
specifically modified by the terms of this Agreement, the terms and conditions
of the Loan Agreement and the Loan Documents shall be and remain in full force
and effect and shall continue to govern the rights and obligations of the
parties.  Borrower hereby restates, remakes and reaffirms any and all covenants,
representations and warranties contained in the Loan Agreement or any of the
Loan Documents to is a signatory as if all such instruments had been executed as
of the date hereof.


10.           No Defenses, Counterclaims.  Borrower hereby represents and
warrants to, and covenants with, Lender that as of the date hereof, (a) it has
no defenses, offsets or counterclaims of any kind or nature whatsoever against
Lender with respect to the Loan or any of the Loan Documents, or any action
previously taken or not taken by Lender with respect thereto or with respect to
any security interest, encumbrance, lien or collateral in connection therewith,
and (b) Lender has fully performed all obligations which it may have had or has
on and as of the date hereof pursuant to the Loan Documents.


11.           General Release.  In consideration of Lender entering into this
Agreement, and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower for:  (i) itself, (ii) any parent,
affiliate or subsidiary thereof, (iii) any partnership or joint venture of which
any person or entity comprising such person (or any parent, affiliate or
subsidiary thereof) is a partner, and (iv) the respective partners, members,
managers, officers, directors, shareholders, agents, employees, heirs, legal
representatives, legatees, successors and assigns of all of the foregoing
persons and entities, hereby releases and forever discharges Lender, its past,
present and future shareholders, successors, assigns, officers, directors,
agents, attorneys and employees together with their respective heirs, legal
representatives, legatees, successors and assigns of and from all actions,
claims, demands, damages, debts, losses, liabilities, indebtedness, causes of
action either at law or in equity and of whatever kind or nature, whether known
or unknown, direct or indirect, existing as of the date of this Agreement, by
reason of any matter, cause or thing whatsoever arising out of or relating to
the transactions which are the subject of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


(a)           It is acknowledged that Borrower has read the General Release
provisions of this Paragraph 11 and consulted legal counsel before executing
same; that Borrower has relied upon its own judgment and that of its legal
counsel in executing the General Release provisions of this Paragraph 11 and has
not relied on or been induced by any representation, statement or act by any
other party referenced to herein which is not referred to in this instrument;
that Borrower enters into the General Release provisions of this Paragraph 11
voluntarily, with full knowledge of its significance; and that the General
Release provisions of this Paragraph 11 are in all respects complete and final.


(b)           If any term or provision of the General Release contained herein
or the application thereof to any person, entity or circumstance shall, to any
extent, be held invalid and/or unenforceable by a court of competent
jurisdiction, the remainder of the General Release contained herein, or the
application of such term or provisions to persons, entities or circumstances
other than those as to which it is held invalid or unenforceable shall not be
affected thereby, and each term and provision of the General Release contained
herein shall be valid and be enforced to the fullest extent permitted by law.


12.           No Custom.  This Agreement shall not establish a custom or waive,
limit or condition the rights and remedies of Lender under the Loan Documents,
all of which rights and remedies are expressly reserved.


13.           Event of Default.  Borrower hereby acknowledges and agrees that a
breach by Borrower of any term, provision, covenant or condition herein set
forth or herein required of Borrower, to be kept or performed, and which is not
kept or performed pursuant to the terms hereof, shall constitute an Event of
Default under the Loan Documents if said Event of Default is not cured within
any applicable cure or grace period provided for in the Loan Documents.


14.           Captions/Counterparts.  The captions used herein are for
convenience of reference only and shall not be deemed to limit or affect the
construction and interpretation of the terms of this Agreement.  This Agreement
may be executed in any number of counterparts, all of which shall be taken to be
one and the same instrument, with the same effect as if all parties had signed
the same signature page.


 
[SIGNATURE PAGE TO FOLLOW]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Lender and Borrower have duly authorized and executed this
Waiver and Loan Modification Agreement effective as of the date first above
written.
 

BORROWER:   LENDER:       CHROMCRAFT REVINGTON, INC., a Delaware corporation  
GIBRALTAR BUSINESS CAPITAL, LLC, a Delaware limited liability company          
By:  /s/ James M. La Neve   By:   /s/ Scott Winicour  Name:  James M. La Neve  
Name:  Scott Winicour  Title:  VP and CFO   Title:  COO

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FINANCIAL COVENANTS



For the nine (9) month period ending September 29, 2012
  $ (3,500,000.00 )          
For the twelve (12) month period ending December 31, 2012
  $ (3,500,000.00 )          
For the three (3) month period ending March 30, 2013
  $ (200,000.00 )          
For the six (6) month period ending June 29, 2013
  $ (400,000.00 )          
For the nine (9) month period ending September 28, 2013
  $ (500,000.00 )          
For the twelve (12) month period ending December 31, 2013
  $ (600,000.00 )          
For the three (3) month period ending March 29, 2014
  $ (100,000.00 )

 
 
6

--------------------------------------------------------------------------------